OPINION
SCHULTE, Justice.
This purports to be an interlocutory appeal from an adverse venue ruling. The distinctive thing about the present appeal is that there was a prior venue appeal before us in the same matter prior to the effective date of the venue amendments of September 1, 1983. In the previous instance, this Court reversed and remanded the earlier judgment denying the venue transfer. MacWhyte Company and/or Amsted Industries, Inc., Individually and d/b/a MacWhyte Company and/or MacWhyte Wire Rope Company shall hereafter be referred to as MacWhyte, and Chancey Equipment Company as Chancey. We dismiss the present appeal for lack of jurisdiction to entertain this interlocutory appeal.
Calixto Morales, Appellee, suffered personal injuries on December 30, 1976, while on his job site in Pecos County, Texas, when a wire rope on a crane broke. His suit, filed in Pecos County, alleged Appellant MacWhyte manufactured the wire rope and Appellant Chancey sold and distributed it. Both MacWhyte’s and Chan-cey’s new pleas of privilege and/or motions to transfer venue were filed after September 1, 1983, and all were overruled by the trial court on August 15, 1984. The chronology pertinent here is as follows:
December 28, 1978 — original suit filed in Pecos County, Texas.
December 1, 1982 — this Court reversed the trial court’s venue decision.
September 1, 1983 — the new venue rules went into effect.
October 31, 1983 — Chancey filed a new motion to transfer venue.
April 25, 1984 — MacWhyte filed a new plea of privilege or in the alternative, a motion to transfer venue.
May 7, 1984 — retrial of the venue issue. August 15, 1984 — the trial court overruled the venue motions of both Chancey and MacWhyte to transfer.
We are called upon to determine the applicable law, i.e., which venue statute governs, in order to pass upon the jurisdiction of this Court to entertain this interlocutory appeal. Since we determine that the former law is not applicable, we need not now determine if Plaintiff/Appellee Morales met his burden of proof so as to sustain venue in Pecos County, Texas. That question would nevertheless be confronted ultimately by this Court on an appeal of the case on the merits, should that eventually occur.
This Court no longer has jurisdiction over an interlocutory venue appeal. Wells v. Metro Fina Co., 677 S.W.2d 251 (Tex.App. — El Paso 1984, no writ); Grubbs v. Mercantile Texas Corp., 668 S.W.2d 429 (Tex.App. — Eastland 1984, no writ); Ramcon Corporation v. American Steel Building Company, Inc., 668 S.W.2d 459 (Tex. App. — El Paso 1984, no writ); Boyd v. Raymondville State Bank, 668 S.W.2d 466 (Tex.App. — Corpus Christi 1984, no writ); Graue-Haws, Inc. v. The Honorable Lawrence Fuller, 666 S.W.2d 238 (Tex.App.— El Paso 1984, no writ); Morrison by Mor*204rison v. Williams, 665 S.W.2d 212 (Tex. App. — San Antonio 1984, no writ); Byrd v. Pharris, 663 S.W.2d 856 (Tex.App. — San Antonio 1983, no writ). Contra: Gonzalez v. H.E. Butt Grocery Co., 667 S.W.2d 188 (Tex.App. — Corpus Christi, 1983, no writ).
Appellants argue that since this Court had remanded the earlier venue matter, the old venue law should now be applied by the trial court and by this Court in hearing the second appeal. They also argue that the law of the case should be applied. A litigant does not have a vested right in procedural rules, and new rules may be put into effect taking away prior remedies provided the litigant is not left without any remedy. Church v. Crites, 370 S.W.2d 419 (Tex.Civ.App. — San Antonio 1963, writ ref’d n.r.e.). The litigants’ remedy here has merely been deferred. The law of the case applies only to matters dealt with in the prior appeal. Denny v. White House Lumber Company, 150 S.W.2d 296 (Tex.Civ.App. — Amarillo 1941, writ dism’d). This Court did not determine, in the prior appeal of the venue matter whether the venue law before or after September 1, 1983, should apply to the matter on remand. As to the argument that this Court has continuous jurisdiction over this particular venue matter, this Court retains only enough power over a case to ensure that its decisions are executed. Wells v. Littlefield, 62 Tex. 28 (1884). Appellants had received all remedies heretofore ordered by this Court. This Court does not retain jurisdiction to hear a case again after it has been remanded to a trial court unless a second appeal is duly perfected. In this instance, under the amended statute and rule, the appeal does not now lie. Appellants are not left without a remedy. Their appeal has merely been deferred until the matter reaches an appellate court on its merits.
The appeal is dismissed.